PER CURIAM.
Appellant was charged with DUI and noticed to appear in county court. While the charges were pending, appellant took an appeal to circuit court; however, the circuit court dismissed his appeal because it was not taken from an appealable order. Appellant has now appealed the circuit court order to this court. We treat the appeal as a petition for certiorari, which is the method by which we review decisions of circuit courts sitting in their appellate capacity. We deny certiorari because the circuit court properly dismissed the appeal for lack of jurisdiction since no appealable order had been entered in county court.
DELL, KLEIN and GROSS, JJ., concur.